Citation Nr: 1241982	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1953 to January 1995.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, denied the Veteran's requests to reopen his claim for service connection for neck, lower back, and bilateral leg disorders.

In September 2006, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.  In a November 2009 decision, the Board denied the Veteran's request to reopen his previously denied claims for service connection for neck, lower back, and bilateral leg disorders.

The Veteran appealed the Board's November 2009 decision to the United States Court of Appeals (Court).  In January 2011, the Court vacated the Board's decision and remanded the case to the Board for readjudication.

In March 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In an August 2011 decision, the Board reopened the Veteran's previously denied claims for service connection for neck, lower back and bilateral leg disorders.  At that time, the Board remanded the reopened claims to the RO via the AMC for further evidentiary development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In its remand, the Board directed the agency of original jurisdiction (AOJ) to obtain the Veteran's clinical records from Martin Army Hospital located at Fort Benning and Womack Army Hospital located at Fort Bragg for the period from March to September 1954.  In December 2011, the National Personnel Records Center (NPRC) said that it was unable to provide the requested records, that most Army clinical records prior to 1960 were filed with service treatment records in the Veteran's Official Military Personnel File (OMPF) that appeared lost in the 1973 fire, and that the RO should issue a "M05" request.  

In a May 2012 response to the RO"s M05 request, the NPRC said that it was unable to provide a response due to missing information.  It noted that, if the Veteran served in the United States Army, his company, battery, and battalion were needed and, if in he served in the United States Air Force, his squad and wing were needed.  

The Veteran served in the United States Army with the 504th Airborne Infantry Regiment Support Company.  However, on July 28, 2012, the RO requested information for the "507 AIR BORN INF REG FORT BRAGG" from March 1 to May 27, 1954.  In October 2012, the NPRC provided a "999" response, again indicating that it needed complete information regarding the Veteran's service unit.  There is no indication that the AOJ resubmitted its request for the Veteran's service treatment records and provided the NPRC with his correct military unit information.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101 -02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." 38 U.S.C. § 5103(b)(3).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2012). 

The Board notes that, in 1989, the RO received a negative response to its initial "M05" request for the Veteran's service treatment records from the 504th Airborne Infantry Regiment Support Company.  It is not likely that the single request would be sufficient.  See Washington v. Nicholson, 21 Vet App 191 (2007).  Notwithstanding the RO's formal finding regarding the unavailability of the Veteran's service treatment records, it is unclear from the record before the Board whether his service treatment records are, indeed, unavailable or whether further and accurate information was necessary to conduct a thorough search for such records.  Indeed, the NPRC's last response seems to indicate that the information provided was somehow incorrect or incomplete.  The information provided in the RO's last request was incorrect.

Given the response from the NPRC, and that the request for information did not include the Veteran's correct unit; the Board cannot be certain that the Veteran's service treatment records do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C. § 5103(b)(3); 38 C.F.R. § 3.159(c)(2).  

The Veteran was afforded VA examinations in May 2012.  The examiner provided opinions that the claimed low back, neck and leg conditions were not likely related to service because there were no complaints or injuries until many years after service.  The examiner noted earlier in the examinations; however, that the Veteran reported symptoms beginning in 1954.  The examiner's opinions are not adequate for VA purposes because they do not take into account the Veteran's competent reports of symptoms.  Dalton v. Nicholson, 21 Vet App 23 (2007)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should contact the NPRC and submit a new M05 request to the NPRC for the Veteran's treatment records from the Martin Army Hospital at Fort Benning and the Womack Army Hospital at Fort Bragg for the period from March to September 1954 and provide his correct military unit information: 504th Airborne Infantry Regiment Support Company.   

If, in response to a request for records, it is indicated that no records could be located based on the information provided, the AOJ should determine what information is incorrect or incomplete.  

All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e); of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims. 

2.  After obtaining any additional service treatment records; refer the claims folder to the VA examiner who provided the May 2012 opinions; or if that examiner is unavailable, to another qualified medical professional.

The examiner should opine as to whether any cervical spine, lumbar spine, or lower leg disability shown since the current claim at least as likely as not had its onset in service or is the result of a disease or injury in service.

The examiner should provide reasons for these opinions.

The examiner must account for the Veteran's report of symptoms beginning in 1954.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  The absence of supporting records is not, standing alone, sufficient reason to reject the Veteran's reports.

3.  The AOJ should review the medical opinions to insure that they comply with the terms of this remand and are otherwise complete.

4.  If any of the benefits sought on appeal are not granted in full, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if otherwise in order.

No action is required of the Veteran unless he is notified by the RO.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



